Title: To John Adams from Timothy Pickering, 18 January 1799
From: Pickering, Timothy
To: Adams, John


(private)Sir,
Jany. 18. 1799

On examining the alterations you have directed in the report on Mr. Gerry’s communications, one appears to me to leave unfounded and unconnected many of my observations, and on a very important point.
Mr. Gerry in his letter of Oct. 1 has expressed an opinion of a most mischievous tendency. He says “Before the arrival of the dispatches of the Envoys, the Minister appeared to me sincere, and anxious to obtain a reconciliation.” This strange opinion, so repugnant to the whole tenor of his own communications, will nevertheless be quoted by the enemies of our country, in France as well as America, in proof of the sincerity of the French Government; and lead many to propagate the idea, that but for the imprudent act, as they will call it, of publishing the Dispatches, a reconciliation might have taken place. Mr. Gerry’s opinion, as above expressed, is also a reflection on the President, on Congress, and on all who had any agency directly or indirectly in causing that publication, as manifesting a want of prudence and foresight, and hazarding a war between the two countries.
Mr. Gerry’s opinion is of so pernicious a tendency I conceived it to be my duty to combat it, & demonstrate that it was unfounded;—not by an allusion, but by a direct reference to it. I therefore beg leave to submit this matter once more to your consideration, before the new copy is compleated. His feelings, and consequence in the community, are of no moment in competition with the public interest; & but for the latter, I would gladly keep out of sight every thing indicating any error in his proceedings.
The passage in question I have thus expressed in the report. “5. Because Mr. Gerry, after all the demonstrative proofs of which he was possessed to the contrary, says, in his letter of Oct. 1. 1798, “Before the arrival of the dispatches of the Envoys, the minister appeared to me sincere, and anxious to obtain a reconciliation.” This very extraordinary opinion is opposed not only by the whole detail of facts exhibited in the dispatches of the envoys but by Mr. Gerry’s own correspondence.”
Several pages then follow, contrasting the evidences of Talleyrand’s sincerity, before and after the publication of the Dispatches, and having a direct reference to the passage in question.
The language may perhaps be softened; but the substance seems to me very important to retain. It might have this form. “5. Because Mr. Gerry in his letter of Oct. 1. 1798, has expressed his opinion, that ‘before the arrival of the dispatches of the envoys, the minister appeared to him sincere, and anxious to obtain a reconciliation’; an opinion which a candid examination of the dispatches of the envoys and of Mr. Gerry’s own correspondence will shew to be erroneous.”
The President will see that three motives urge me to submit these thoughts to his attention.
One, to counteract a mischievous opinion, that has no foundation:
2dly. To vindicate his honor and that of Congress from the imputation of rashness or indiscretion in the publication of the dispatches: and
3dly A desire that the Secretary’s report may appear connected, and the train of reasoning thro’ several pages have some relation to their proper object.
I am most respectfully / sir your obt. servt.
T. Pickering